Order filed December 6, 2011.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-04-01035-CV
                                   ____________

           JAMES B. MADDUX AND GMS ENERGY SERVICES, L.P. AND
                   STAR TAX SOLUTIONS, L.L.C., Appellants

                                           V.

                 TRINITY PETROLEUM CONSULTANTS, LTD. AND
                       TPC INVESTMENTS, INC., Appellees



                         On Appeal from the 61st District Court
                                 Harris County, Texas
                            Trial Court Cause No. 01-35125


                                      ORDER

       On June 25, 2009, this court abated this appeal because appellant, GMS Energy
Services, L.P., petitioned for voluntary bankruptcy in the United States Bankruptcy Court
for the Southern District of Texas, under cause number 05-33342.     See Tex. R. App. P.
8.2.
       Through the Public Access to Court Electronic Records (PACER) system, the court
learned the bankruptcy case was closed on May 18, 2011. The parties failed to advise this
court of the bankruptcy court action.

       On September 27, 2011, we advised the parties that unless, within 20 days, any
party to the appeal filed a motion demonstrating good cause to retain this appeal, the appeal
would be reinstated and dismissed for want of prosecution.

       On October 18, 2011, appellants requested an extension of time to file a response.
The motion was granted and appellants’ response was due on or before October 27, 2011.
As of this date, no response has been filed.

       Accordingly, unless within 10 days of the date of this order, any party to the
appeal files a motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution.




                                        PER CURIAM




                                               2